DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The preliminary amendment filed on March 29, 2021 has been entered. Claims 1-11 are now pending in the application.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 – the limitations use reference numerals which refer to the drawings and specification for some limitations and they have been for other limitations. For consistency and clarity of the overall claim set the Examiner suggests removing all reference numerals.
Claim 1, lines 18 and 23 – the limitations uses the term “mesh creation” in parenthesis in which the Examiner suggests clearly associating the limitation as defining what mesh creation is or simply just using the terminology to indicate the method step for improved clarity.
Claim 9 – the limitations use reference numerals which refer to the drawings and specification for some limitations and they have been for other limitations. For consistency and clarity of the overall claim set the Examiner suggests removing all reference numerals.
Claim 9, line 12 – “capturing colored image” should read “capturing colored images”
Claim 9, lines 17-18 – “the server via Internet connection” should read “the server via an Internet connection”
Claim 9, lines 21, 26, and 30 – “server” should read “ a server” or the claim limitations can be joined into the first instance of “a server” to simply indicate that the single server performs all corresponding limitation steps listed below it.
Claim 9, line 24– “the other camera cameras” should read “the other cameras”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Computing module in claim 9
*The module listed above have been interpreted as tied to the structure of a camera at least described in page 8, lines 10-14 of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 1, the limitation discloses “going to step 190 (140)", in line 19, in which it is unclear as to what method step is being referred to with the use of multiple numerals, and thus the limitation has been rendered indefinite.
In addition, the limitation discloses “the living and objects", in lines 26-27, in which it is unclear as to what is being referred whether the limitation is referring to living objects or whether these are intended to be distinct concepts, and thus the limitation has been rendered indefinite.
In regards to independent claim 9, the limitation discloses “the living and objects", in line 32, in which it is unclear as to what is being referred whether the limitation is referring to living objects or whether these are intended to be distinct concepts, and thus the limitation has been rendered indefinite.
In regards to dependent claims 2-8, 10, and 11, these claims depend from rejected base claims, and thus the limitations of these claims have been rendered indefinite.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to independent claim 1, the limitation recites “the streamed image” in line 3, in which no previous instance of “a streamed image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the images” in line 5, in which no previous instance of “images” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the same time interval” in line 6, in which no previous instance of “same time interval” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the grouped pixels” in line 9, in which no previous instance of “grouped pixels” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the images” in line 11, in which no previous instance of “images” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the reference camera set” in line 12, in which no previous instance of “a reference camera set” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key point cloud” in line 12, in which no previous instance of “a key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the first 3D key frame” in line 13, in which no previous instance of “a first 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key point cloud” in line 15, in which no previous instance of “a key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the next step” in line 18, in which no previous instance of “a next step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the last 3D key frame” in line 19, in which no previous instance of “a last 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the old frame” in line 20, in which no previous instance of “an old frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key point cloud” in line 21, in which no previous instance of “a key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the surface” in line 23, in which no previous instance of “a surface” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the image” in line 25, in which no previous instance of “an image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the new 3D key frame” in line 26, in which no previous instance of “a new 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the skeleton information” in line 26, in which no previous instance of “skeleton information” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living and objects” in lines 26-27, in which no previous instance of “living and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the last generated 3D key frame” in line 27, in which no previous instance of “a last generated 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the joints” in line 27, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the artificial intelligence algorithms” in line 28, in which no previous instance of “artificial intelligence algorithms” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living organisms and the objects” in line 29, in which no previous instance of “living organisms and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the current key frame” in line 29, in which no previous instance of “a current key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the event continues” in line 31, in which no previous instance of “an event” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the first process step” in line 31, in which no previous instance of “a first process step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 2, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the horizontal, vertical, and depth axis” in line 3, in which no previous instance of “horizontal, vertical, and depth axis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. Examiner suggests simply incorporating the definition of the axes (vertical, horizontal and depth) in the independent claim with the X, Y, Z axis association in parenthesis and thus in subsequent dependent claims the axis can be referred to by just the symbols for each.
In addition, the limitation recites “the focus land and principal point data” in line 4, in which no previous instance of “focus land and principal point data” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 

In regards to dependent claim 3, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the first key point cloud” in line 3, in which no previous instance of “a first key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the common points” in line 3, in which no previous instance of “common points” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the detected common points” in lines 4-5, in which no previous instance of “detected common points” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 4, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key point cloud” in lines 2-3, in which no previous instance of “a key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the point cloud image” in line 3, in which no previous instance of “a point cloud image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the last 3D key frame” in line 4, in which no previous instance of “a last 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 5, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key point cloud” in lines 2-3, in which no previous instance of “a key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the steps” in line 3, in which no previous instance of “steps” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the point cloud image” in lines 4-5, in which no previous instance of “a point cloud image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 6, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key point cloud” in lines 2-3, in which no previous instance of “a key point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the step” in line 3, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the last 3D key frame” in line 4, in which no previous instance of “a last 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the skeleton information” in line 4, in which no previous instance of “skeleton information” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living organisms and the objects” in line 4-5, in which no previous instance of “living organisms and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the 3D key frame” in line 5, in which no previous instance of “a 3D key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the joints” in line 5, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the step” in line 5, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living organisms and the objects” in line 6, in which no previous instance of “living organisms and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the current key image” in line 6, in which no previous instance of “a current key image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “their joints” in line 6, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the image” in line 7, in which no previous instance of “an image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 7, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the skeleton information” in lines 2-3, in which no previous instance of “skeleton information” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the moving living organisms and objects” in line 3, in which no previous instance of “moving living organisms and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the joints” in line 3, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the skeleton structure” in line 4, in which no previous instance of “skeleton structure” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the people” in line 4, in which no previous instance of “people” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key frame” in line 26, in which no previous instance of “a key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 8, the limitation recites “the step” in line 2, in which no previous instance of “a step” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living organisms and the objects” in lines 2-3, in which no previous instance of “living organisms and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the image” in line 3, in which no previous instance of “an image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “their joints” in lines 3 and 4, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key frame” in line 4, in which no previous instance of “a key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the said image” in line 4, in which no previous instance of “a said image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 9, the limitation recites “the streamed image” in line 3, in which no previous instance of “a streamed image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the event venue” in line 5, in which no previous instance of “an event venue” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the venue” in line 10, in which no previous instance of “a venue” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the scene” in lines 10 and 12, in which no previous instance of “a scene” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the entire site” in line 13, in which no previous instance of “an entire site” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the server” in line 17, in which no previous instance of “a server” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the same time interval” in line 20, in which no previous instance of “same time interval” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the point cloud” in line 22, in which no previous instance of “a point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the grouped pixels” in line 22, in which no previous instance of “grouped pixels” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the point cloud” in lines 22-23, in which no previous instance of “a point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the other camera” in line 24, in which no previous instance of “another camera” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the point cloud” in lines 24-25, in which no previous instance of “a point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the first key frame” in line 25, in which no previous instance of “a first key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key frame” in line 26, in which no previous instance of “a key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim
In addition, the limitation recites “the new images” in line 27, in which no previous instance of “new images” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the period of key frame renewal time” in line 28-29, in which no previous instance of “a period of key frame renewal time” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the surface” in line 30, in which no previous instance of “a surface” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the point cloud” in line 31, in which no previous instance of “a point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the old frame” in line 31, in which no previous instance of “an old frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the skeleton information” in line 32, in which no previous instance of “skeleton information” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living and objects” in line 32, in which no previous instance of “skeleton information” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key frame” in line 33, in which no previous instance of “a key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “their joints” in line 33, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the living organisms and the objects” in line 33, in which no previous instance of “living organisms and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the current key frame” in line 34, in which no previous instance of “a current key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “their joints” in line 34, in which no previous instance of “joints” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the image” in line 34, in which no previous instance of “an image” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 10, the limitation recites “the server” in line 2, in which no previous instance of “a server” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the horizontal, vertical, and depth axis” in lines 2-3, in which no previous instance of “horizontal, vertical, and depth axis” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. Examiner suggests simply incorporating the definition of the axes (vertical, horizontal and depth) in the independent claim with the X, Y, Z axis association in parenthesis and thus in subsequent dependent claims the axis can be referred to by just the symbols for each.
In addition, the limitation recites “the focus land and principal point data” in lines 3-4, in which no previous instance of “focus land and principal point data” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim. 
In addition, the limitation recites “the point cloud” in lines 4-5, in which no previous instance of “a point cloud” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the coordinate” in line 5, in which no previous instance of “a coordinate” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.

In regards to dependent claim 11, the limitation recites “the server” in line 2, in which no previous instance of “a server” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the skeleton structure” in lines 2-3, in which no previous instance of “skeleton structure” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the people, living organisms, and objects” in line 3, in which no previous instance of “people, living organisms, and objects” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the key frame” in line 3, in which no previous instance of “a key frame” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In addition, the limitation recites “the artificial intelligence algorithms” in lines 3-4, in which no previous instance of “artificial intelligence algorithms” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter

Claims 1-11 would be allowable if the current objections and 35 U.S.C. 112(b) rejections listed above are resolved. The following is a statement of reasons for the indication of potentially allowable subject matter:

In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “if the point cloud is accepted as the key point cloud to generate the 3D key frame, filtering the point cloud respectively (150); constructing the surface of the filtered point cloud (mesh creation) (160); performing surface filtering of the point cloud whose surfaces are created (170); texturing the surface-filtered point cloud and broadcasting the image (180); if the new 3D key frame is not accepted, determining the skeleton information of the living and objects moving on the last generated 3D key frame together with the joints by using the current point cloud via the artificial intelligence algorithms running on the server (190); animating the living organisms and the objects moving on the current key frame according to their joints, and broadcasting them for the monitoring devices; ” as the references only teach depth sensing moving object segmentation, and point cloud deconstruction, however the references fail to disclose the array of steps above which represent a complete 3D system in which mesh creation, surface filtering, texturing, skeletal information with 3D keyframe processing and animation based on the skeletal info are all continuously performed in conjunction with the remaining limitations of claim 1 for capturing and transmission of a complete 3D representation of a live event.
In regards to independent claim 9, none of the cited prior art alone or in combination provides motivation to teach “server, which is adapted to continuously renew the key frame within a preferred time period with the new images coming from the camera sets, and when new images are received from the camera set, to control whether they came within the period of key frame renewal time; server, which, when the new images are received, is adapted to create the surface of the point cloud (mesh creation) if a new key frame is to be obtained, or if the old frame will be accepted as the point cloud, to determine the skeleton information of the living and objects moving -7-on the key frame together with their joints and animating the living organisms and the objects moving on the current key frame according to their joints and to broadcasting the image” as the references only teach depth sensing moving object segmentation, and point cloud deconstruction, however the references fail to disclose the array of steps above which represent a complete 3D system in which mesh creation, surface 
In regards to dependent claims 2-8, 10, and 11, these claims depend from potentially allowed base claims 1 and 9, and thus would be allowed under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The following is a statement of reasons for the indication of allowable subject matter:  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL M ROBINSON/Examiner, Art Unit 2619